UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51656 EAGLE FORD OIL & GAS CORP (FORMERLY KNOWN AS ECCO ENERGY CORP.) (Exact name of registrant as specified in its charter) Nevada 75-2990007 (State of other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 3315 Marquart St., Suite 206 Houston, TX (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (713) 771-5500 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting Companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ 2,685,147 shares of the registrant’s common stock were outstanding as of November 15, 2010. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION 3 Item 1. Consolidated Financial Statements (Unaudited) 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 19 PART II—OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 6. Exhibits. 21 2 Table of Contents Item 1. Financial Statements. PART I—FINANCIAL INFORMATION EAGLE FORD OIL & GAS CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2010 December 31, 2009 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Prepaid insurance - Accounts receivable – related party - Total current assets PROPERTY AND EQUIPMENT Oil and gas properties, using full cost accounting Pipeline transmission properties Equipment Less accumulated depreciation and depletion ) ) Total property and equipment, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable-trade $ $ Accrued expenses Current maturities of long-term debt Short-term debt – related parties - Convertible debentures, net of debt discount of $282,008 and $0, respectively - Total current liabilities LONG-TERM LIABILITIES Long-term debt Long-term debt – related parties - Asset retirement obligations - TOTAL LIABILITIES Commitments and Contingencies - - SHAREHOLDERS’ DEFICIT Preferred stock, 10,000,000 shares authorized: Series A, $0.001 par value; 0and 100,000 issued and outstanding at September 30,2010 and December 31, 2009, respectively - Series B, $0.001 par value; 434,078 and 627,000 issued and outstanding at September 30, 2010 and December 31, 2009, respectively Series C, $0.001 par value; 30,000 issued and outstanding 30 30 Series D, $0.001 par value; 303,936 issued and outstanding Common stock, $0.001 par value; 75,000,000 shares authorized; 2,627,716 and 1,549,946 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in-capital Accumulated deficit ) ) Total shareholders’ deficit ) ) TOTAL LIABILITIES AND SHAREHOLDERS’ DEFICIT $ $ See summary of significant accounting policies and notes to unaudited consolidated financial statements. 3 Table of Contents EAGLE FORD OIL & GAS CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, REVENUE $ OPERATING EXPENSES Lease operating expenses General and administrative expenses Depreciation, depletion and accretion Loss (gain) on sale of assets ) ) Impairment expense - Total operating expenses Net operating loss ) OTHER EXPENSES Loss on settlement of asset retirement obligation ) - ) - Legal settlements - ) - ) Gain on settlement of debt and accrued interest - - Interest expense ) Total other expenses ) Net loss ) Dividends applicable to preferred stock ) Net loss attributable to common shareholders $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted See summary of significant accounting policies and notes to unaudited consolidated financial statements. 4 Table of Contents EAGLE FORD OIL & GAS CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation, depletion and accretion Amortization of debt discount - Stock issued for services Impairment expense Loss on sale of assets - Gain on settlement of debt and accrued interest ) - Changes in operating assets and liabilities: Accounts receivable ) ) Accounts receivable – related party - ) Prepaid expenses ) Accounts payable – trade ) Accounts payable – related parties - Accrued liabilities Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of oil and gas properties ) - Additions to oil and gas properties ) ) Payment to settle asset retirement obligation ) - Purchase of equipment ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from sale of common stock - Proceeds from refund of cancelled insurance premiums financing - Proceeds from issuance of convertible debt - Proceeds from issuance of short term debt Proceeds from related party debt - Payments made on related party debt ) - Payments made on short term debt - ) Net cash provided by financing activities Net change in cash and cash equivalents ) Cash and cash equivalents, at beginning of period Cash and cash equivalents, at end of period $ $
